Citation Nr: 0616719	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  99-19 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for a heart condition on a 
direct basis or as secondary to service-connected bilateral 
foot disabilities. 

2.  Entitlement to service connection for a heart condition 
(mitral valve).

3.  Entitlement to a rating in excess of 30 percent for right 
foot disabilities.

4.  Entitlement to a rating in excess of 30 percent for left 
foot disabilities.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
February 1947.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of June 1999 and July 2002 rating 
decisions. 

In the June 1999 rating decision, the RO declined to reopen 
the claim for service connection for a heart condition, on a 
direct basis or secondary to service-connected bilateral pes 
planus, since new and material evidence had not been 
received.  In July 1999, the veteran filed a notice of 
disagreement (NOD), and the RO issued a statement of the case 
(SOC) in August 1999.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
September 1999.

In the July 2002 decision, the RO, inter alia, denied the 
veteran's claims for a rating in excess of 30 percent for 
right foot and for left foot disabilities (to include 
bilateral pes planus, hallux valgus, metatarsalgia, corns, 
calluses, bunions, plantar fasciitis, degenerative changes 
mid-dorsal foot, and calcaneal spurs) and denied a claim for 
a TDIU.  The veteran filed a notice of disagreement (NOD) in 
September 2002 and the RO issued a statement of the case 
(SOC) in September 2003.  The veteran filed a substantive 
appeal in October 2003.  

In February 2003, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

In March 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In April 2006, the veteran submitted additional evidence, 
directly to the Board and to the RO, without a signed waiver 
of initial consideration of the evidence by the RO, or, 
agency of original jurisdiction (AOJ).  After reviewing the 
evidence, the Board finds that it may proceed with 
considering the veteran's petition to reopen the claim for 
service connection for a heart condition without a waiver 
because the evidence is duplicative, cumulative, or not 
relevant to the sole issue being decided at this time.  See 
38 C.F.R. § 20.1304 (2005).

In May 2006, the undersigned granted the motion of the 
veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2005).

The Board's decision denying the petition to reopen the claim 
for service connection for a heart condition, on a direct or 
secondary basis, is set forth below.  The claims for 
increased ratings for right foot and left foot disabilities 
and for a TDIU are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action necessary to 
fairly adjudicate the petition to reopen has been 
accomplished.

2.  In a March 1991 rating decision, the RO denied a claim 
for service connection for a heart condition on both a direct 
basis and as secondary to service-connected bilateral pes 
planus (then, the only service-connected bilateral foot 
disability).  The veteran was notified of the denial on both 
theories of entitlement in April 1991, but only appealed the 
matter of secondary service connection.

3.  The Board issued a decision denying service connection 
for heart disease secondary to service-connected bilateral 
pes planus in November 1996.  The veteran did not appeal the 
Board's decision, and no other exception to finality applies.

4.  No new evidence associated with the claims file since the 
RO's 1991 decision as to direct service connection, or the 
Board's November 1996 decision as to secondary service 
connection, when considered by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a heart condition on either 
a direct or secondary basis.  


CONCLUSION OF LAW

1.  The March 1991 RO decision denying service connection for 
heart disease on a direct basis is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005). 

2.  The November 1996 Board decision denying service 
connection for heart disease secondary to service-connected 
bilateral pes planus is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2005).

3.  As evidence received since either the RO's March 1991 
denial or the Board's November 1996 denial is not  new and 
material, the criteria for reopening the claim under either 
theory of entitlement are not met. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (as in effect prior to August 
29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out, with respect to the veteran's petition 
to reopen the claim for service connection for a heart 
condition, the VCAA expressly provides that nothing in the 
Act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title." 38 U.S.C. § 5103A (f).  Because, as 
explained in more detail below, new and material evidence to 
reopen the veteran's claim has not been received, it does not 
appear that the duty to assist provisions of the Act are 
applicable to the veteran's petition to reopen his claim for 
service connection for a heart condition.
 
In any event, the Board finds that all notification and 
development action needed to render a fair decision on the 
petition to reopen has been accomplished.

Through the June 1999 rating decision, the August 1999 SOC, 
the November 1999 and the August 2003 SSOCs, the RO notified 
the appellant and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, No. 04-81 (U.S. Vet. App. March 31, 
2006)).  The Board notes that the RO did not initially notify 
the veteran of the criteria for reopening a previously denied 
claim prior to the June 1999 rating decision.  However, the 
claims file reflects that this deficiency was cured by the RO 
in the June 1999 rating action, the August 1999 SOC (which 
included citation to the correct version of 38 C.F.R. § 3.156 
applicable to the veteran's request to reopen)..  
[Parenthetically, the Board notes that the fact that, later, 
in the August 2003 SSOC, the RO also cited, unnecessarily, 
the criteria for claims to reopen filed after August 29, 
2001-the incorrect standard on these facts-does not change 
the outcome of this case (as explained in more detail below) 
or the fact that the appropriate criteria has been furnished 
and applied.].  Furthermore, the rating decision and SOC 
specifically identified the bases for the prior denials.   In 
addition, these documents explained that duplicate evidence 
could not be used to reopen a claim for service connection on 
a direct or secondary basis.  Hence the RO has informed the 
veteran of the evidence necessary to substantiate the element 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  

The Board also finds that the June 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the June 2003 letter, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies; requested that the veteran 
identify and provide the necessary releases for any medical 
providers from whom he wanted the RO obtain and consider 
evidence; and invited the veteran to submit any additional 
evidence in support of his claim.    The letter also 
specified that the veteran should send in any medical records 
he had; that the RO would obtain any private medical records 
for which sufficient information and authorization was 
furnished; and that the RO would also obtain an pertinent VA 
records if the veteran identified the date(s) and place(s) of 
treatment.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case. With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the appellant has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the June 1999 rating action on appeal; however, in this 
case, such makes sense, inasmuch as the VCAA was not enacted 
until November 2000, more than one year after the June 1999 
rating decision.  Moreover, the Board finds that, with 
respect to this matter, any delay in issuing section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
the claims were fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  In this regard, as indicated above, the RO 
provided some of the required notice to the veteran and gave 
him a number of opportunities to provide information and /or 
evidence in support of the claim, to include in response to 
the rating action on appeal, the SOC and the 1999 SOC.  After 
issuance of  the June 2003 notice letter further fulfilling 
VA's notice requirements (as noted above) and provision of 
yet another opportunity to provide information and/or 
evidence in support of the claim, the RO again adjudicated 
the claim August 2003 (as reflected in the SSOC).    

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran's 
status, existence of a disability, connection between the 
appellant's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the RO has not provided any notice regarding 
the degree of disability or effective date.  However, as the 
Board's decision herein denies the appellant's petition to 
reopen his claim for service connection for heart disease on 
a direct or secondary basis, no rating or effective date is 
being assigned; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
petition to reopen.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, VA 
medical records and private medical records.  Additionally, 
the veteran testified during hearings before RO personnel in 
February 2003 and before the undersigned at the RO in March 
2006; a transcript of each hearing is of record.  Moreover, 
the veteran has been given the opportunity to submit evidence 
and argument to support his claim, which he has done.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that that need to be obtained.  In short, the Board is aware 
of no circumstances in this matter that would put the VA on 
notice of the existence of any additional relevant evidence 
that, if obtained, would provide a basis to reopen the claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

Finally, the Board notes that the record also presents no 
basis for developing any additional evidence in connection 
with the claim to reopen, on any theory of entitlement.  In 
the April 2006 appellant's brief, the veteran's 
representative requested that the veteran be afforded a VA 
examination to determine the etiology of his heart condition.  
In this regard, the Board additionally notes that under 38 
C.F.R. § 3.159, VA will provide a medical examination or 
obtain a medical opinion if new and material evidence to 
reopen a previously denied claim has been presented or 
secured.  See 38 C.F.R. § 3.159(c) (4) (iii) (2005).  
However, as explained below, new and material to reopen the 
veteran's claim on any theory of entitlement has not been 
received; as such, there is no duty to assist the veteran by 
providing a medical examination or obtaining a medical 
opinion. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the petition to reopen his claim for 
service connection for a heart condition on a direct or 
secondary basis..

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Service connection may be presumed, for certain chronic 
diseases, such as cardiovascular diseases, which develop to a 
compensable degree within a prescribed period after discharge 
from service (one year for cardiovascular diseases), although 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. 3.307, 3.309 (2005).

Service connection may also be granted for disability that  
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

As indicated above, in a March 1991 rating decision, the RO 
denied a claim for service connection for a heart condition 
on both a direct basis and as secondary to service-connected 
pes planus.  The veteran was notified of the denial on both 
theories of entitlement later in April 1991, but only 
appealed the matter of secondary service connection.  Hence, 
the RO's March 1991 denial of direct service connection for a 
heart condition is final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

On appeal, the Board denied the veteran's claim for service 
connection for heart disease secondary to service-connected 
bilateral pes planus in a November 1996 decision.  As the 
veteran did not appeal the denial of the claim and no other 
exception to finality applies, the Board's decision is final 
as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1100.  

Evidence of record at the time of the RO's March 1991 denial 
consisted of the veteran's service medical records (which are 
negative for any findings or diagnosis of a heart condition) 
and private treatment records dating from June 1988 to March 
1990 (reflecting that in October 1988, the veteran underwent 
mitral valve reconstruction for mitral valve insufficiency). 
Specific to the denial of the claim for service connection on 
a direct basis, the RO noted that there was there was no 
evidence of a heart condition in service or within the one-
year presumptive period after service discharge.

In the November 1996 decision, the Board denied the veteran's 
claim for service connection on the basis that none of the 
evidence addressed the question of whether  the veteran's 
bilateral foot pain caused him to develop heart disease.  In 
addition to the service medical records and private medical 
records noted above, the claims file then included a January 
1995 VA examination report and opinion that a relationship 
between the veteran's foot condition and heart condition was 
unlikely, and various statements from the veteran.

The present claim-in which the veteran has advanced both 
theories of entitlement-was initiated in February 1999.  
Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Pertinent to claims filed prior to August 29, 2001, Title 38 
Code of Federal Regulations, Section 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2005).  Given the date of 
the claim culminating in the instant appeal, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the 
Board's November 1996 denial of service connection for heart 
disease secondary to service-connected bilateral pes planus.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the file since the Board's 
November 1996 denial includes the following: (1) a 1999 
discharge summary from Scripps Hospital for treatment of deep 
venous thrombosis, severe varicose vein, severe 
metatarsalgia, and pes planus; (2) a June 2002 VA examination 
report; (3) outpatient treatment records pertaining to non-
cardiac evaluations from the San Diego VA Medical Center 
(VAMC)  for the period from November 2002 to January 2003; 
(4) private medical records received in August 2003 from S. 
Block, M.D., for the period from May 1998 to January 2000 for 
treatment of the veteran's bilateral feet disabilities; (6) 
the transcripts of the veteran's RO and Board hearings; and 
(7) many statements from the veteran.  

The Board finds that the additional medical evidence received 
is "new" in the sense that it was not previously before 
agency decision makers.  However, the Board also finds that 
this evidence is not "material" for purposes of reopening a 
claim for service connection for a heart condition on any 
basis.  None of the medical records pertain to evaluation 
and/or treatment of any heart condition.  As such, the newly 
received medical evidence still does not include evidence 
reflecting any findings or diagnosis of a heart condition or 
even complaints of heart problems in service, nor any 
evidence or opinion providing a medical nexus between a 
current heart condition and either service or the veteran's 
service-connected bilateral foot disabilities.  

In fact, significant to either theory of entitlement, none of 
the additional medical evidence received even shows that the 
veteran currently has a heart condition.  In this regard, in 
a June 2002 VA examination report, the VA physician noted 
that on examination auscultation of the veteran's heart was 
essentially normal.  He had a regular heart beat and there 
was no evidence of any blood clots or blood clotting.  The VA 
examiner did not indicate that the veteran currently had a 
heart condition.  Additionally, during the March 2006 
hearing, when the veteran was asked what heart disability he 
currently had, he referred back to the mitral valve 
reconstruction he underwent in 1988 (records of which were 
previously considered at the time of the Board's November 
1996 denial).  Therefore, as the additionally received 
evidence does not establish the presence of a current heart 
disability, and ,if so, a medical nexus between such 
disability and either service or service-connected bilateral 
foot disabilities-the central questions underlying the claim 
for service connection-it does not provide a basis for 
reopening the claim under either a direct or secondary theory 
of entitlement.  

The Board also points out that the veteran's veteran's many 
letters and his RO and Board hearing testimony are  not new 
because they are largely reiterate his previous assertions; 
as such, it appears that this evidence is cumulative and 
redundant of evidence previously of record.  Regardless, the 
Board emphasizes that, as the veteran is a layperson without 
the appropriate medical training or expertise to render an 
opinion on a medical matter, he is not competent, on the 
basis of assertions, alone, to provide probative (i.e., 
persuasive) evidence on medical matters-to include the 
diagnosis of a specific disability, or opinion as to the 
etiology of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v.  Derwinski, 2 
Vet. App. 492 (1992).  Therefore, where, as here, resolution 
of a claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993). 

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claim for service connection for a heart 
condition on either a direct or secondary basis have not been 
met, and the RO's March 1991 denial (as to direct service 
connection) and the Board's November 1996 denial (as to 
secondary service connection) remain final.  As the veteran 
has not fulfilled his threshold burden of presenting new and 
material evidence to reopen the finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for a heart condition or a direct basis or as 
secondary to service-connected bilateral foot disabilities 
has not been received, the appeal is denied.


REMAND


The Board finds that additional RO action on the claims for 
higher ratings for right and for left foot disabilities and 
the claim for a TDIU is warranted.  

Initially, the Board notes that a review of the claims file 
reveals that a May 2005 RO hearing was cancelled by agreement 
between the RO and the veteran's representative.  Thereafter, 
in a July 2005 letter, the veteran requested that his RO 
hearing be rescheduled.  As the claims file does not reflect 
that the RO took any  action on the veteran's subsequent 
request for rescheduling, such action should accomplished on 
remand.

The  Board also points out, as noted above, that, in April 
2006, the veteran submitted additional evidence directly to 
the Board and to the RO, the majority of which was 
duplicative, cumulative or unrelated to the claims on appeal, 
except for an April 2005 letter from D. Wetherhold, M.D. that 
clearly bears on the question of the veteran's entitlement to 
a TDIU.  The Board notes that this additional evidence has 
not been considered by the RO, and neither the veteran, nor 
his representative, has expressly waived initial RO 
consideration of the evidence.  Thus, a remand for RO 
consideration of this evidence, in the first instance, is 
warranted.  See 38 C.F.R. § 20.1304 (2005).

Specific to the claims for higher ratings for bilateral foot 
disabilities, the Board points out that during the March 2006 
Board hearing, the veteran testified that these disorders 
have worsened since his last VA examination.  Given the fact 
that the last VA examination of these disabilities was in 
June 2002 and the veteran's claim of worsening disability, 
the Board finds that further examination of the veteran in 
connection with his claims for higher ratings for right and 
left foot disabilities is warranted.  See 38 U.S.C.A. § 5103A 
(West 2002).  

The Board also finds that a medical opinion in connection 
with the veteran's claim for a TDIU is warranted.  In this 
regard, the Board notes that the RO has determined that the 
veteran meets the schedular criteria for a TDIU; however, 
since the June 2002 VA examiner found that the veteran was 
capable of sedentary work despite his service-connected 
disabilities, the claim was denied.  In May 2005, the veteran 
submitted a letter from D. Wetherhold, M.D., stating that the 
veteran was unable to participate in any meaningful 
employment due to varicose veins, flat feet, and 
metatarsalgia; however, as reflected in a May 2005 SSOC, the 
RO continued the denial of a TDIU.  In April 2006, the 
veteran submitted a handwritten note from D. Wetherhold, 
M.D., dated in April 2005, stating that the veteran had deep 
vein thromboses and could no longer work; the rationale for 
this opinion was not provided.  Given the current record and 
the additional development on the claims for higher ratings, 
the Board finds that, on remand, the orthopedic examiner 
should also render medical opinion, based on examination of 
the veteran and consideration his documented history, as well 
as stated rationale, as to whether the veteran's service-
connected disabilities-either  individually or in concert-
render him unable to obtain or retain substantially gainful 
employment.

Accordingly, the RO should arrange for the veteran to undergo 
a VA orthopedic examination, by a physician, to obtain the 
information needed to resolve the claims on appeal.  The 
veteran is hereby advised failure to report to the scheduled 
examination, without good cause, will result in a denial of 
each claim for increase.  See 38 C.F.R. § 3.655(b) (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the  claimant and death of an 
immediate family member. Id.  If the veteran does not report 
for any scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo a VA 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes outpatient treatment records from  
San Diego VAMC, dated from November 2002 to January 2003. 
However, the record reflects that during the March 2006 Board 
hearing the veteran indicated that he received treatment for 
his service-connected disabilities at the VA hospital in La 
Jolla, California.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the San Diego VAMC from January 2003 to the present, and from 
the LaJolla VAMC from April 2001 to the present, following 
the procedures set forth in 38 C.F.R. § 3.159(c) (2005), as 
regards requesting records from Federal facilities.

Further, to ensure that all due process requirements are met,  
the RO should also give the veteran another opportunity to  
present information and/or evidence pertinent to his claims  
on appeal.  The RO's notice letter to the veteran should  
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2004) (amending the relevant statute  
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period). The RO' should 
also invite the veteran to submit all evidence in his 
possession, and ensure that its notice to the appellant meets 
the requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  The RO should specifically request that the 
veteran provide information and authorization concerning any 
outstanding records of treatment since April 2001, from 
Scripps Clinic, a private facility, in La Jolla, California.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA.    However, identification of specific 
actions  requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  The RO's adjudication of the claims must include 
consideration of all pertinent evidence, to include that 
which the veteran submitted to the Board and to the RO in 
April 2006 without a signed waiver of initial RO 
consideration.

Accordingly, these matters are hereby REMANDED to the RO, via  
the AMC, for the following action: 

1.  The RO should take appropriate action 
on the veteran's July 2005 request that 
his previously scheduled RO be 
rescheduled.  If the veteran no longer 
desires such a hearing,  a statement to 
that effect (preferably, a signed writing 
by the veteran) should be associated with 
the claims file.

2.  The RO should obtain any outstanding 
records of treatment, evaluation, and/or 
testing results associated with the 
veteran's lower extremities from the San 
Diego VAMC (from January 2003 to the 
present), and from the LaJolla VAMC (from 
April 2001 to the present).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran  provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional  pertinent evidence not 
currently of record, to include records 
of medical treatment and/or evaluation 
for the veteran's service-connected right 
and left foot disabilities, or records 
pertaining to his claim for a TDIU, that 
are not currently of record.  The RO 
should specifically request that the 
veteran provide authorization to enable 
it to obtain treatment and diagnostic 
records from Scripps Clinic in La Jolla, 
California, from April 2001 to the 
present.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman (cited to 
above), as appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2005).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of both feet, 
by a physician, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays)  should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examiner should identify all 
symptomatology attributable to the 
veteran's right and left foot 
disabilities (which include pes planus, 
hallux valgus, metatarsalgia, corns, 
calluses, bunions, plantar fascitis, 
degenerative changes mid-dorsal foot, and 
calcaneal spurs).  The physician should 
then provide an assessment of the 
severity of each foot disability capable 
of being separately evaluated, as well as 
an assessment as to the  overall severity 
of the combined disability affecting each 
foot.  

In addition, the examiner should render 
an opinion, consistent with sound medical 
principles, as to whether, without regard 
to any nonservice-connected disabilities 
or the appellant's age, it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
appellant's service connected 
disabilities (specifically, right foot 
disabilities, left foot disabilities, 
varicose veins of the right leg, and 
varicose veins of the left leg), either 
individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.  In rendering the 
requested opinion, the examiner should 
specifically consider and discuss the 
significance, if any, of VA and non-VA 
medical evidence of record pertaining to 
this issues-to specifically include the 
April 2005 handwritten note from D. 
Wetherhold, M.D., indicating that the 
veteran was could no longer work due to 
deep vein thrombosis and the May 2005 
letter from D. Wetherhold, M.D., 
indicating that the veteran could not 
participate in any meaningful employment 
due to varicose veins, flat feet, and 
metatarsalgia.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed, in a printed (typewritten) 
report. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has  
been accomplished (to the extent 
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate  
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
higher rating for disabilities affecting 
each foot and the claim for a TDIU in 
light of all pertinent evidence and legal 
authority.  If the veteran fails to 
report to any scheduled  examination, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as  appropriate.  
Otherwise, the RO should adjudicate the 
claims in light of all evidence (to 
include that submitted to the Board and 
the RO in April 2006) and legal authority 
(to include 38 C.F.R. § 3.321(b)(1) and 
4.16(b)).

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of additional evidence 
and legal authority considered, as well 
as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v.  
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other  
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


